           Case 2:19-cv-00120-BSJ Document 31 Filed 08/16/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH
______________________________________
ALEX TAYLOR and NALLELY TAYLOR          )
                                        )
            Plaintiff,                  )
                                        )    CASE NO.: 2:19-cv-00120-EJF
v.                                      )
                                        )
NATIONAL COLLEGIATE STUDENT             )
LOAN TRUST 2007-1, TRANSWORLD           )
SYSTEMS, INC., EGS FINANCIAL            )
CARE, INC., fka NCO FINANCIAL           )
SYSTEMS, INC., and JOHN DOES            )
I through X                             )
                                        )
            Defendants.                 )
______________________________________ )

           UNOPPOSED MOTION TO EXTEND DISCOVERY DEADLINE

      Defendants, National Collegiate Student Loan Trust 2007-1, EGS Financial Care,

Inc, f/k/a NCO Financial Systems and Transworld Systems, Inc. (hereinafter, collectively

“Defendants”), request the Court enter an Order extending the current discovery deadline

by two weeks and adjust the dispositive motion deadline accordingly.

      1.      Plaintiff Alex Taylor served interrogatories and requests for production on

each of the three defendants on July 19, 2019. Responses are presently due by August

19, 2019.

      2.      Defendants require an additional two weeks to complete the discovery

responses. Plaintiff has agreed to the extension request subject to an extension of the

current discovery deadline by two weeks.




                                            1
        Case 2:19-cv-00120-BSJ Document 31 Filed 08/16/19 Page 2 of 3



      WHEREFORE, Defendants respectfully request this Court grant this motion and

extend the current discovery deadline of October 30, 2019 by two weeks through

November 15, 2019 and extend the current dispositive motion deadline of November 15,

2019 by two weeks through December 2, 2019, and for such other relief as this Court

deems proper.


Dated: August 16, 2019                   Respectfully submitted,

                                          /s/_Michael D. Alltmont____________
                                          Michael D. Alltmont (admitted pro hac)
                                          Sessions, Fishman, Nathan, & Israel
                                          3850 N. Causeway Blvd., Ste. 200
                                          Metairie, La. 70002
                                          Telephone: 504-846-7954
                                          Facsimile: 504-828-3737

                                          George W. Burbidge II, Esq.
                                          Christensen & Jensen, P.C.
                                          275 East 200 South, Suite 1100
                                          Salt Lake City, Utah 84111
                                          Telephone: (801) 524-9380
                                          Facsimile: (801) 355-3472

                                          Attorneys for Defendants,
                                          National Collegiate Student Loan Trust
                                          2007-1, EGS Financial Care, Inc, f/k/a NCO
                                          Financial Systems and Transworld Systems,
                                          Inc.




                                         2
         Case 2:19-cv-00120-BSJ Document 31 Filed 08/16/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on August 16, 2019, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

District of Utah and served via CM/ECF to all counsel of record.

Ronald Ady, Esq.
Debt Defense Utah
8 E. Broadway, Ste 725
Salt Lake City, UT 84111

                                            /s/_Michael D. Alltmont____________

                                                 Attorney




                                           3
